Citation Nr: 1342314	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  07-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an increased evaluation for a lumbar strain, to include an evaluation in excess of 10 percent prior to November 2, 2009, and an evaluation in excess of 20 percent as of November 2, 2009.  

2.  Entitlement to service connection for radiculopathy.  

3.  Entitlement to service connection for vertigo, to include as secondary to service connected recurrent headaches due to head trauma or as due to chronic bronchitis.  

4.  Entitlement to an increased rating for a cervical strain with degenerative disc disease.  

5.  Entitlement to an increased rating for recurrent headaches due to head trauma.  

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to April 1985 and from June 1989 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying the claim for an evaluation in excess of 10 percent for lumbar strain.  

In an August 2012 decision, the Board increased the Veteran's disability evaluation for his lumbar spine strain to 20 percent, effective as of November 2, 2009.  The Board denied the part of the claim seeking an evaluation in excess of 10 percent prior to this date.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2013, the Court granted a Joint Motion to Remand the issues of entitlement to an increased evaluation for a lumbar strain, to include an evaluation in excess of 10 percent, prior to November 2, 2009, and entitlement to an evaluation in excess of 20 percent, as of November 2, 2009.  

In August 2012, the Board also remanded the issues of entitlement to service connection for vertigo and radiculopathy, as well as entitlement to increased evaluations for a cervical strain with degenerative disc disease and recurrent headaches, and, entitlement to a total disability evaluation based on individual unemployability (TDIU) in its August 2012 decision.  These issues are still in remand status as the Board's prior remand directives have yet to be undertaken.  

As previously noted by the Board in August 2012, the issues of entitlement to service connection for sleep apnea, tinnitus and hearing loss had been raised by the record.  However, these issues have still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are again REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of entitlement to increased ratings for a service-connected lumbar strain, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran has been afforded numerous VA examinations regarding his lumbar spine disability.  This includes examinations in August 2005, April 2008 and, most recently, November 2009.  However, in the May 2013 Joint Motion for Remand, the parties agreed that these examinations were insufficient.  Specifically, it was agreed that these examinations did not provide sufficient information or detail regarding functional loss during flare-ups or upon repetition.  While the examiners did state things such as "pain at end range of flexion and side bending to the right," the examiners failed to indicate at what degree there was additional functional loss or what degree of additional functional loss might be expected during the Veteran's reported flare-ups.  

As such, the Board finds that the Veteran should be scheduled for a new VA spine examination to determine the current level severity of his service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition to determining symptoms such as pain or limited motion, the examiner should also describe in detail any functional loss resulting from this disability.  This must include a determination of the degrees of motion in which the Veteran experiences pain, any further reduction in degree of motion upon repetitive motion, and a determination regarding further limitation of motion during flare-ups.  

Furthermore, the most recent record of VA treatment associated with the paperless electronic claims file (Virtual VA) is dated February 2012.  Records of VA treatment prepared since this time should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA medical treatment prepared since February 2012.  All records that are obtained should then be incorporated into the Veteran's claims file, either physically or electronically.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected lumbar spine disability.  The Veteran's claims file and a copy of this remand must be made available for the examiner to review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All indicted tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point (in degrees) at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.  

3.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

4.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


